Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “X multiplexer” in claims 1, 11, 14, and 20 is used by the claim to mean “multiplexer with an output labeled X,” while the accepted meaning is “multiplexer that outputs an X coordinate.” The term is indefinite because the specification does not clearly redefine the term.
For examination purposes this shall be interpreted as “second multiplexer”

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “G multiplexer” in claim 12 is used by the claim to mean “multiplexer with an output labeled G,” while the accepted meaning is “a multiplexer that has an output.” The term is indefinite because the specification does not clearly redefine the term.
For examination purposes this shall be interpreted as “third multiplexer”

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “P multiplexer” in claims 12 and 13 are used by the claim to mean “multiplexer with an output labeled P,” while the accepted meaning is “a multiplexer that has an output.” The term is indefinite because the specification does not clearly redefine the term.
For examination purposes this shall be interpreted as “fourth multiplexer”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene U.S. Pub 2020/0150925.

With regards to claim 1. Greene teaches a logic cell for a programmable logic integrated circuit apparatus (as shown in Greene figure 6, item 170), comprising: 
a K-input lookup table (LUT) circuitry (122) comprising: 
a first (K-1)-input LUT (124a) and a second (K-1)-input LUT (124b) both sharing in common second through Kth inputs (In.sub.2 thru In.sub.K) to the K-input LUT, each of the first and second (K- 1)-input LUTs having an output (F0 and F1); 
a first multiplexer (136) having a first input coupled to the output of the first (K-1)-input LUT (136-0 input coupled to F0), a second input coupled to the output of the second (K-1)-input LUT (136-1 input coupled to F1), and a select input coupled to a first input of the K-input LUT circuitry (In.sub.1 coupled to 136 select input), the first multiplexer providing a primary output (output of 136) Y of the logic cell, wherein Y is any independent function of the K inputs (see Greene para [0074]); 
a carry circuit (142) comprising: 
an X multiplexer (36) coupled to provide an output selected from one of a constant logic reference (either logic 0 or 1) and the primary output Y (36 can output logic “0” or Y); and 
an exclusive-OR gate (46) providing a sum output S (S), wherein the exclusive-OR gate is coupled to receive the output of the X multiplexer as a first input (46 is coupled to 36 output) and a carry-input as a second input (46 is coupled to CI).


    PNG
    media_image1.png
    671
    475
    media_image1.png
    Greyscale


With regards to claim 2. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 1 and Greene also teaches wherein the carry circuit is coupled to receive the carry-in input (as shown in Greene figure 6, item 142 receives CI) and which provides a carry-out output (CO) and the sum output S (S), wherein the sum output S corresponds to one bit of an adder (see Greene para [0075]).

With regards to claim 3. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 2 and Greene also teaches wherein the logic cell can be selectively configured to provide a value of the carry-in input as the carry-out output (as shown in Greene figure 6, item 40 can pass CI to CO).

With regards to claim 4. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 2 and Greene also teaches wherein the logic cell can be selectively configured to provide a value of the carry-in input as the sum output S (as shown in Greene figure 6, when 36 output is logic “0” CI is passed as the output S).

With regards to claim 5. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 2 and Greene also teaches wherein the logic cell can be selectively configured to provide a value of the carry-in input as the sum output S (as shown in Greene figure 6, when 36 output is logic “0” CI is passed as the output S), wherein the carry-out output is selectively independent of the carry- in input and the primary output Y (circuitry of 142 where 36 selects 40 output).

With regards to claim 7. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 1 and Greene also teaches wherein K = 4 (see Greene para [0058]).

With regards to claim 8. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 1 and Greene also teaches wherein K = 6 (see Greene para [0032]).

With regards to claim 9. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 1 and Greene also teaches comprising: 
a programmable routing network (as shown in Greene figure 6, item 52), wherein the K-input lookup table circuitry receives the K inputs from the programmable routing network (52 outputs signals to 122), wherein the programmable routing network receives the primary output Y and the sum output S (Y and S is sent to 52).

With regards to claim 10. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 9 and Greene also teaches wherein the carry-in input is not received from the programmable routing network (as shown in Greene figure 7, item Logic Cell 1 input CI receives CO from Logic Cell 0; Figure 7 is a system usage for the circuit of figure 6), wherein the carry-out output is not provided to the programmable routing network (output CO is coupled to the next logic cell).

    PNG
    media_image2.png
    389
    541
    media_image2.png
    Greyscale


With regards to claim 11. A logic cell comprising: 
a K-input lookup table (LUT) circuitry (as shown in Greene figure 6, item 122) comprising: 
a first (K-1)-input LUT (124a) and a second (K-1)-input LUT (124b) both sharing in common second through Kth inputs to the K-input LUT (In.sub.2 thru In.sub.K), each of the first and second (K- 1)-input LUTs having a respective output (F0 and F1); 
a first multiplexer (136) having a first input coupled to the output of the first (K-1)-input LUT (136-0 input coupled to F0), a second input coupled to the output of the second (K-1)-input LUT (136-1 input coupled to F1), and a select input coupled to a first input of the K-input LUT circuitry (In.sub.1 coupled to 136 select input), the first multiplexer providing a primary output Y of the logic cell (output of 136); and 
a carry circuit (142) coupled to receive a carry-in input (CI) and to generate a carry-out output (CO) and a sum output (S), wherein the carry-out output is selectively independent of Y (circuitry of 142 where 36 selects 40 output), wherein the carry circuit comprises: 
an X multiplexer (36) coupled to provide an output selected from one of a constant logic reference and the primary output (36 can output logic “0” or Y); and 
an exclusive-OR gate (46) providing the sum output (S), wherein the exclusive-OR gate is coupled to receive the output of the X multiplexer as a first input (46 is coupled to 36 output) and the carry-input as a second input (46 is coupled to CI).

With regards to claim 15. Greene discloses the logic cell of claim 11 and Greene also teaches comprising a programmable routing network (as shown in Greene figure 6, item 52), wherein the K-input lookup table circuitry receives the K inputs from the programmable routing network (52 outputs signals to 122), wherein the programmable routing network receives the primary output and the sum output (Y and S is sent to 52), wherein the carry-out output and the carry-in input are not connected to the programmable routing network (as shown in Greene figure 7, item Logic Cell 1 input CI receives CO from Logic Cell 0; Figure 7 is a system usage for the circuit of figure 6).

With regards to claim 16. Greene discloses the logic cell of claim 11 and Greene also teaches wherein the logic cell can be selectively configured to provide a value of the carry-in input as the carry-out output (as shown in Greene figure 6, item 40 can pass CI to CO).

With regards to claim 17. Greene discloses the logic cell of claim 11 and Greene also teaches wherein the logic cell can be selectively configured to provide a value of the carry-in input as the sum output (as shown in Greene figure 6, when 36 output is logic “0” CI is passed as the output S).

With regards to claim 18. Greene discloses the logic cell of claim 11 and Greene also teaches wherein the logic cell can be selectively configured to provide the primary output as any function of the K inputs (see Greene para [0062]).

With regards to claim 19. Greene discloses the logic cell of claim 11 and Greene also teaches wherein K <= 6 (see Greene para [0032]).

With regards to claim 20. A method, comprising the steps of: 
a. providing a K-input lookup table (LUT) circuitry (as shown in Greene figure 6, item 122) comprising: 
i) a first (K-1)-input LUT (124a) and a second (K-1)-input LUT (124b) both sharing in common second through Kth inputs to the K-input LUT (In.sub.2 thru In.sub.K), each of the first and second (K-1)-input LUTs having an output (F0 and F1); and 
ii) a first multiplexer (136) having a first input coupled to the output of the first (K-1)-input LUT (136-0 input coupled to F0), a second input coupled to the output of the second (K-1)-input LUT (136-1 input coupled to F1), and a select input coupled to a first input of the K-input LUT circuitry (In.sub.1 coupled to 136 select input), the first multiplexer providing a primary output Y of the logic cell (output of 136); and 
b. providing a carry circuit (142) coupled to receive a carry-in input (CI) and to generate a carry-out output (CO) and a sum output (S), wherein the carry-out output is selectively independent of Y (circuitry of 142 where 36 selects 40 output), wherein the carry circuit comprises: 
i) an X multiplexer (36) coupled to provide an output selected from one of a constant logic reference and the primary output of the logic cell (36 can output logic “0” or Y); and 
ii) an exclusive-OR (46) gate providing the sum output (S), wherein the exclusive-OR gate is coupled to receive the output of the X multiplexer as a first input (46 is coupled to 36 output) and the carry-input as a second input (46 is coupled to CI); 
c. generating a carry-out output selectively independent of Y (circuitry of 142 where 36 selects 40 output); and 
d. propagating the carry-in input to a selected one of the carry-out output 40 can pass CI to CO) and a sum output of the logic cell (when 36 output is logic “0” CI is passed as the output S).

With regards to claim 21. A logic cell for a programmable logic integrated circuit apparatus (as shown in Greene figure 6, item 170), comprising: a K-input lookup table (LUT) (122) circuit having a primary output Y (output of 136) and at least one additional output F (F0); and 
a carry circuit (142) coupled to receive the outputs of the LUT (output of 136 and F0) and a carry-in input CI (CI) of the logic cell, wherein the carry circuit generates a sum output S (S) and a carry-out output CO  (CO) of the logic cell, wherein the carry circuit can be configured to provide S = CI (46 can pass CI as output S when 36 output is logic “0”) and CO as a selected value from the set {0, 1, F} (32 can send 0, 1, F0 or F1 to 40 to output as CO).

With regards to claim 22. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 21 and Greene also teaches wherein the carry circuit can alternatively be configured to provide S = EXOR(Y, CI) (as shown in Greene figure 6, item 46 output can receive Y as the output from 36 and receives CI as the other input to process the EXOR function of 46 to produce output S) and CO as a selected value from the set {0, 1, F} (32 can send 0, 1, F0 or F1 to 40 to output as CO).

With regards to claim 23. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 21 and Greene also teaches wherein the carry circuit can alternatively be configured to provide S = EXOR(Y, CI) (as shown in Greene figure 6, item 46 output can receive Y as the output from 36 and receives CI as the other input to process the EXOR function of 46 to produce output S) and to provide CO = CI if Y=q and to provide CO as a selected value from the set {0, 1, F} if Y^=q, wherein q is a pre-determined value (40 can output one of the set of logic 0, logic 1, F0, or F1 or can output CI determined on if 36 outputs the predetermined logic 0 or logic 1 provided as an input to 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Greene U.S. Pub 2020/0150925.

With regards to claim 6. Greene discloses the logic cell for a programmable logic integrated circuit apparatus of claim 1 but Greene does not teach wherein K = 3.
Greene discloses the claimed invention except for stating the invention can be a 3 input design.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to understand that Look Up Table’s or LUT’s can be of any input range from 2 to 10 or more as noted in Greene U.S. Pub 2010/0150295 para [0002], since applicant has not disclosed that a 3 input LUT solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a 2 or more input design which would be a design choice dependent upon the requires to achieve the desire results.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 12. In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach 
“a G multiplexer coupled to receive the respective outputs of each of the first and second (K-1) input LUTs; 
a P multiplexer coupled to receive the primary output Y of the logic cell; and 
a carry-out multiplexer coupled to provide one of an output of the G multiplexer and the carry-in input as the carry-out output in accordance with an output of the P multiplexer”. Claims 13 and 14 are objected to based upon their dependency to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fan U.S. Pub 2016/0315610 – LUT’s and multiplexers for adders
Walters U.S. Pub 2016/0246571 – LUT’s and multiplexers for adders
Kostarmov U.S. Patent 8,352,532 – LUT’s and multiplexers for adders
Sood U.S. Patent 7,372,296 – LUT’s and multiplexers for adders
Lewis U.S. Patent 7,185,035 – LUT’s and multiplexers for adders
Rose U.S. Patent 5,724,276 – LUT’s and multiplexers for adders

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS R BAHR/Examiner, Art Unit 2844